Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/20/2022.

As filed, claims 1, 9, 12, 14, 20-22, 25, 32, 37, 55, and 56 are pending, wherein claims 55 and 56 are new; claims 16, 18, 53, and 54 are withdrawn; and claims 2-8, 10, 11, 13, 15, 17, 19, 23, 24, 26-31, 33-36, and 38-52 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/20/2022, with respect to claims 1, 9, 12- 14, 20-22, 25, 32, 37, and 55, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1, 9, 12-14, 20, and 21 is withdrawn per amendments and cancellation of claim 13.

The § 102(a)(1) rejection of claims 1, 14, and 21 by CAS649 is withdrawn per amendments.

The claim objection of claims 13, 32, and 37 is withdrawn per amendments. 

Election/Restrictions
Regarding the newly added claims 55 and 56, the claims are drawn to the elected inventions of Groups I/II and thus, such claims will be examined herein.

Because the Markush-type claims (i.e. claims 1 and 14) are determined to be free of prior art, claims 16, 18, and 54 are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

As mentioned in the non-final rejection mailed on 6/10/2021, the compounds encompassed by claim 53 are patentably distinct from the compound in Groups I/II and thus, this claim is drawn to a separate invention and will remain withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1516110-75-0, hereinafter CAS750.

Regarding claim 16, CAS750 teaches the following compound or pharmaceutical composition thereof (in unbuffered water), which encompassed all the limitations of these claims.

    PNG
    media_image1.png
    124
    267
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    43
    617
    media_image2.png
    Greyscale


Wherein instant variable Z1 is N; instant variable Z2 is C-methyl; and instant variable Z3 is NH; instant variables X1 and X2 are H; instant variable R0 is -CH2NH2; instant variable R1 is ethyl; and instant variable R2 is H.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound of instant formula (III).

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
15/931,256
1-7, 15, and 19
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a compound of instant formula (III).
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the compound of instant formula (III) in a different Markush structure and in a method of treatment-type claim.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other.  As recited above, the compound in the conflicting claim of abovementioned co-pending application is the instant compounds.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the compound of the abovementioned co-pending application is excluded as the instant compounds of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compounds and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

	
Claim Objections
Claims 1, 14, 16, and 21 are objected to because of the following informalities:
a)	Regarding claims 1, 14, and 16, the claims recites the following phrases:


    PNG
    media_image3.png
    86
    596
    media_image3.png
    Greyscale
, which has an extra period (shown by arrow above) that needs to be removed.


    PNG
    media_image4.png
    157
    587
    media_image4.png
    Greyscale
, wherein “and/or” (shown by box above) is not proper, and needs to be either – and – or – or --.

    PNG
    media_image5.png
    219
    585
    media_image5.png
    Greyscale

Wherein the word – and – is missing (show by arrow above) and needs to be inserted.


    PNG
    media_image6.png
    443
    583
    media_image6.png
    Greyscale

Wherein the word – and – (shown by arrow above) is missing and needs to be inserted.  In addition, the wherein clause, shown by box above, is not needed for “A-C(O)NH2” and thus, needs to be deleted.


    PNG
    media_image7.png
    224
    539
    media_image7.png
    Greyscale

Wherein the word – and – is missing and needs to be inserted.


    PNG
    media_image8.png
    319
    553
    media_image8.png
    Greyscale

For clarification, “which ring” (shown by box above) needs to recite as – which 4-8 membered ring --.  In addition, the word – and – is missing (shown by arrow above) and needs to be inserted.


    PNG
    media_image9.png
    111
    631
    media_image9.png
    Greyscale

For clarification, “alkoxy” (shown by box above) needs to recite as – the linear, branched, and cyclic alkoxy --.

b)	Regarding claim 21, the claim recites the phrase, “at least one compound chosen from the compounds according to claim 1”.
	Such expression can be clarified by reciting -- at least one compound 

Claims 9, 12, and 20 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Allowable Subject Matter
Claims 18, 22, 25, 32, 37, and 54-56 are allowed.

Conclusion
Claim 16 is rejected.
Claims 18, 22, 25, 32, 37, and 54-56 are allowed.
Claims 1, 9, 12, 14, 16, 20, and 21 are objected.
Claim 53 is withdrawn.
Claims 2-8, 10, 11, 13, 15, 17, 19, 23, 24, 26-31, 33-36, and 38-52 are cancelled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626